United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2151
                                  ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Alice Langrehr and Harvey A.           *
Langrehr, in their own capacity and    *      [UNPUBLISHED]
as executors and trustees; Cheryl      *
Langrehr,                              *
                                       *
             Appellants,               *
                                  ___________

                         Submitted: October 5, 2001

                              Filed: October 10, 2001
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

      The United States brought this action against Alice, Cheryl, and Harvey A.
Langrehr (the Langrehrs) and others to reduce federal tax assessments to judgment
and to foreclose on certain real property. The district court1 entered a default

      1
       The HONORABLE RICHARD G. KOPF, Chief Judge of the United States
District Court for the District of Nebraska, adopting the report and recommendation
of the HONORABLE DAVID L. PIESTER, United States Magistrate Judge.
judgment against the Langrehrs after they failed to respond to written discovery
despite the court’s order to do so. The Langrehrs appeal, arguing the district court
lacked jurisdiction and failed to protect their Fifth Amendment rights.

       The district court had jurisdiction because the Langrehrs conceded they were
domiciled in Nebraska and the federal income tax applies to residents as well as
citizens. See 26 C.F.R. § 1.1-1(a); United States v. Jagim, 978 F.2d 1032, 1036 (8th
Cir. 1992), cert. denied, 508 U.S. 952 (1993). The Langrehrs did not raise a
substantial threat of self-incrimination in the objections to written discovery that the
district court concluded were frivolous and in violation of its prior discovery order.
Upon careful review of the record, we find no abuse of discretion in the entry of
default judgment. See Fed. R. Civ. P. 37(b)(2)(C); Anderson v. Home Ins. Co., 724
F.2d 82, 84 (8th Cir. 1983).

      Accordingly, we affirm. We deny the government’s motion for sanctions.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-